Citation Nr: 0824812	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Propriety of an October 31, 2005 reduction of a 40 percent 
rating for residuals of a partial rupture of the proximal 
right hamstring, status post right knee denervation with 
limitation of motion.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1987 to 
October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in Houston, Texas, which implemented a reduction of the 40 
percent rating for the veteran's service connected right 
hamstring disability to 10 percent.  The veteran relocated 
and her claim is now being addressed by the RO in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  Finding reasonable doubt in favor of the veteran, the RO 
did not comply with the procedural notice requirements for 
reducing the veteran's disability rating; specifically, the 
RO failed to provide proper notification of the proposal to 
reduce the disability rating and give her an opportunity to 
submit evidence.

2.  The veteran's rating had been in effect for more than 
five years at the time of the rating reduction. 

3.  The RO reduced the veteran's rating without an 
evidentiary basis.


CONCLUSION OF LAW

The RO failed to satisfy the procedural requirements 
governing the reduction in ratings prior to effectuating its 
rating decision of August 2005 implementing the proposed 
reduction.  38 C.F.R. §§ 3.105(e), 3.344(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability rating may be reduced; however, the 
circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. 
App. 413 (1993), has interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must 
be ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Brown v. Brown, 5 Vet. App. 413 (1993).

38 C.F.R. § 3.344(a) provides for the stabilization of 
disability evaluations and requires that prior to a rating 
reduction there must be a comparison of the evidence, and 
particularly any rating examinations, to ensure completeness 
and that rating subject to temporary or episodic improvement 
will not be reduced on a single examination unless clearly 
warranted by all the evidence.  Any material improvement must 
be reasonably certain to continue under the ordinary 
conditions of life.  But 38 C.F.R. § 3.344(c) stipulates that 
the provisions of 38 C.F.R. § 3.44(a) apply to ratings that 
have continued for long periods at the same level (meaning 5 
years or more) and do not apply to disabilities that have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e) (2007).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.  The United States Court of Appeals for Veterans 
Claims (Court) has consistently held that when an RO reduces 
a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The veteran's proper address at the times relevant to the 
appeal is a matter of some confusion.  As the Board will 
describe, several inexplicable changes in address are 
documented in the claims file.  The Board cannot, on the 
record, find that the veteran had adequate notice of the 
proposed rating reduction.  Finding reasonable doubt in favor 
of the veteran, the above procedural requirements were not 
met.  

The confusion began when the veteran moved from Pennsylvania 
to Texas.  The veteran had been residing in Pennsylvania for 
several years, where the Philadelphia RO granted the 40 
percent evaluation at issue in this case.  In March 2003, the 
veteran wrote a letter to the Philadelphia RO, notifying them 
of her plans to move to Texas.  In April 2004, the RO 
prepared a request for a VA examination to evaluate her 
service connected disabilities.  The request, dated April 1, 
2004, showed her residing on in Tulsa, Oklahoma.  An April 
23rd note indicates that her address was changed to the Texas 
address listed in the March 2003 letter.  

The RO proposed a reduction of her 40 percent rating in a 
June 2004 rating decision, sent to the Texas address.  The 
veteran did not respond.  The RO issued a rating decision in 
August 2005, implementing the proposed reduction, effective 
from October 31, 2005.  The rating decision noted that the 
veteran had failed to report for a scheduled examination.  
The veteran was notified of this reduction by letter dated 
August 24, 2005.  This letter was mailed to an address in 
Tulsa.  

The veteran responded to the August 2005 notification with 
her September 2005 Notice of Disagreement.  In this letter, 
she states that she did not receive notice of the examination 
that she missed.  She also states "My records are in 
Houston, TX, I have asked them in writing to send them to 
Muskogee."  The veteran signed the Notice of Disagreement, 
listing a third Tulsa address, at the bottom of the form.  
There is no indication in the claims file that written notice 
of her address change was received by the Houston, Texas, RO, 
even at the time of the file transfer to Muskogee following 
the Notice of Disagreement.

In light of the foregoing claim history, the Board is unsure 
what happened in this case.  The Houston RO requested an 
examination in April 1, 2004 using a Tulsa address which 
appears nowhere else in the record.  The Houston RO sent the 
veteran the August 2005 rating decision to a second Tulsa 
address which also appears nowhere else in the record.  The 
veteran's written communication regarding her change of 
address does not appear in the claims file.  The Board has no 
reason to doubt her sincerity, as the veteran had previously 
notified the Philadelphia RO of her relocation without 
prompting.  The veteran responded to a letter sent to the 
second Tulsa address, "V" Street, so this address was based 
on some accurate information regarding her whereabouts.  The 
RO clearly obtained some information as to her address, but 
no record of the source is in the claims file.  This leads 
the Board to the conclusion that some of the communications 
between the veteran and the RO are missing from the claims 
file.  The April 2004 Tulsa address may indeed have been 
correct, leading to mistaken mailing of the veteran's notice 
to the wrong address in Texas.  Resolving reasonable doubt in 
favor of the veteran, the Board finds that the veteran was 
not provided adequate notice of the proposed rating 
reduction.  The reduction was therefore improper; restoration 
of the veteran's 40 percent rating for residuals of a partial 
rupture of the proximal right hamstring, status post right 
knee denervation with limitation of motion is warranted.  See 
38 C.F.R. § 3.105(e); see also Greyzck, supra.  

The Board also notes that the RO failed to observe other 
regulatory requirements.  For ratings in effect for five 
years or more, there are other specific requirements that 
must be met before VA can reduce a disability rating.  See 38 
C.F.R. § 3.344 (2007).  The veteran's rating had been in 
effect from January 1999; by the time of the proposed rating 
reduction in June 2004, the rating had been in effect for 
five years.  The provisions of 38 C.F.R. § 3.344 apply.  

The regulatory requirements for reducing a disability rating 
that has continued at the same level for five years or more 
are more stringent than the general requirements for 
periodically increasing or decreasing a disability rating.  
See 38 C.F.R. § 3.344(a)-(c); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  By regulation, the RO must apply the 
following provisions when reducing a disability rating:

(1) the [RO] must review "the entire record of 
examinations and the medical- industrial history . . . 
to ascertain whether the recent examination is full and 
complete";

(2) "[e]xaminations less full and complete than those 
on which payments were authorized or continued will not 
be used as a basis of reduction";

(3) "[r]atings on account of disease subject to 
temporary and episodic improvement . . . , will not be 
reduced on any one examination, except in those 
instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has 
been demonstrated"; and

(4) "[a]lthough material improvement in the physical or 
mental condition is clearly reflected, the rating agency 
will [consider] whether the evidence makes it reasonably 
certain that the improvement will be maintained under 
the ordinary conditions of life".

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 
C.F.R. § 3.344(a)).  The Court has consistently held that 
where an RO reduces a veteran's disability rating without 
following the applicable VA regulations, the reduction is 
void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991).

In this matter, the RO based its decision on evidence of 
record from 1999 and 2000.  Because the veteran missed the 
scheduled examination, the RO based its decision on no new 
evidence whatsoever.  This violates the first and second 
requirements of 38 C.F.R. § 3.344(a).  See Brown, supra.  
When the RO did obtain a recent examination, the matter was 
readjudicated as a claim for an increased rating; application 
of the correct standard as required by 38 C.F.R. § 3.344 was 
not made.  The Board finds that the RO did not comply with 
the requirements of 38 C.F.R. § 3.344(a), and concludes that 
the rating reduction was not procedurally appropriate.  For 
this additional reason, the reduction is void.  See Kitchens, 
supra.

As the RO failed to properly apply either 38 C.F.R. 
§ 3.105(e) or 3.344(a), the rating reduction must be 
overturned.  As the Board is able to grant the veteran's 
claim in full, the Board need not and does not make any 
findings as to the appropriateness of the veteran's rating 
under the Ratings Schedule set forth in 38 C.F.R. Part 4.  


ORDER

Restoration of a 40 percent rating for residuals of a partial 
rupture of the proximal right hamstring, status post right 
knee denervation with limitation of motion, is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


